Case 1:19-cv-00616-TFM-B Document 45 Filed 05/04/21 Page 1 of 1                     PageID #: 372




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

KIMBERLY KYLE                                 )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )      CIV. ACT. NO. 1:19-cv-616-TFM-B
                                              )
C.R. BARD, INC. AND BARD                      )
PERIPHERAL VASCULAR, INC.,                    )
                                              )
       Defendants.                            )
                                              )

                                             ORDER

       Pending before the court is a Joint Stipulation of Dismissal with Prejudice (Doc. 44, filed

May 4, 2021) in which the parties jointly agree to dismiss all claims against Defendant with

prejudice. The Rules of Civil Procedure permit a plaintiff to voluntarily dismiss the action without

an order of the court “by filing a notice of dismissal before the opposing party serves either an

answer or a motion for summary judgment” or “a stipulation signed by all parties who have

appeared.” FED. R. CIV. P. 41(a)(1)(A).

       Here, the joint stipulation is signed by both sides. Consequently, by operation of Fed. R.

Civ. P. 41(a)(1)(A)(ii), this action has been dismissed in accordance with the joint notice.

Therefore, this case is dismissed with prejudice with each party to bear their own attorneys’ fees

and costs.

       The Clerk of the Court is DIRECTED to close this case.

       DONE and ORDERED this 4th day of May 2021.

                                              /s/ Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE



                                            Page 1 of 1
